Case 3:19-cv-02561-WHO Document 107-3 Filed 09/11/20 Page 1 of 8




           EXHIBIT B
6/28/2020              Case 3:19-cv-02561-WHO Document     107-3
                                               Natural Resources      Filed
                                                                 & Policies     09/11/20 Page 2 of 8
                                                                            | StarKist


      enter search terms                                                                  ESPAÑOL




                                                                           Recipes

                                                                          Products

                                                                      Where to Buy

                                                                     Healthy Living

                                                                       What’s New

                                                                           Connect

                                                                           Charlie®

                                                                             About


    Natural Resources & Policies




https://starkist.com/about-starkist/corporate-responsibility/natural-resources-policies                1/7
6/28/2020              Case 3:19-cv-02561-WHO Document     107-3
                                               Natural Resources      Filed
                                                                 & Policies     09/11/20 Page 3 of 8
                                                                            | StarKist




    StarKist® and its employees are committed to leading the global seafood category by
    providing great-tasting and healthy products that meet the needs of today’s consumers and
    customers, while remaining committed to responsible practices.




                                              Dolphin Safe
                                              StarKist is proud to be the rst company to adopt a dolphin-safe
                                              policy in April 1990. StarKist tuna is labeled with a special “Dolphin
                                              Safe” logo. We condemn the use of indiscriminate shing methods
                                              that trap dolphins, whales and other marine life along with the
    intended catch of sh.




                                              INTERNATIONAL SEAFOOD
                                              SUSTAINABILITY FOUNDATION (ISSF)
                                              StarKist is a founding member of ISSF, a global coalition of scientists.
                                              The tuna industry and World Wildlife Fund (WWF), the world’s leading
                                              conservation organization, promote science-based initiatives for the
https://starkist.com/about-starkist/corporate-responsibility/natural-resources-policies                                  2/7
6/28/2020              Case 3:19-cv-02561-WHO Document     107-3
                                               Natural Resources      Filed
                                                                 & Policies     09/11/20 Page 4 of 8
                                                                            | StarKist

                                              long-term conservation and sustainable use of tuna stocks, as well as
                                              reducing bycatch and promoting a healthy ecosystem.

    ISSF’s strategic focus:

                            Cooperate closely with the world’s major regional sheries management
                            organizations (RFMOs) and their scientists
                            Follow and adopt sound scienti c recommendations for the sustainable
                            management of targeted sh stocks


       View Certi cate >




    ANTI-FINNING POLICY
    As a founding member of the International Seafood Sustainability Foundation, StarKist
    denounces the practice of shark nning, which is the retention of any ns while discarding the
    carcass at sea. StarKist adheres to a strict policy against shark nning and will only purchase
     sh from vessel-owning companies that share in our anti- nning principles. All vessel-owning
    companies that supply StarKist must have a published policy prohibiting shark nning on
    board its vessels, and strictly adhere to the guidelines set forth. In addition, we do not
    purchase from any vessel that has been found to have nned for two years following the date
    of the most recent nding.




    RESPONSIBLE SOURCING THROUGH PROACTIVE
    VESSEL REGISTER (PVR) AND SUSTAINABLE SOURCES
    As a founding member of the International Seafood Sustainability Foundation (ISSF), StarKist is
    proud to support responsible and sustainable tuna sheries through the ProActive Vessel
    Register (PVR). ISSF created the PVR to provide vessel owners with an opportunity to identify
    themselves as active participants in meaningful tuna sustainability e orts. At the same time,
    the PVR provides validated information to tuna purchasers and interested stakeholders that
    re ect the positive steps each vessel is taking in implementing a series of commitments
https://starkist.com/about-starkist/corporate-responsibility/natural-resources-policies                               3/7
6/28/2020              Case 3:19-cv-02561-WHO Document     107-3
                                               Natural Resources      Filed
                                                                 & Policies     09/11/20 Page 5 of 8
                                                                            | StarKist

    designed to improve tuna shing practices. It is important to note, however, that when a vessel
    chooses to list on the PVR, they are not seeking or securing endorsement by ISSF, rather they
    are committing to being transparent in their practices. StarKist is committed to increasing the
    amount of sh that we source from vessels that are part of the PVR. Speci cally, we commit to:

                            Work with our suppliers to make sure that they are providing us with an
                            increasing amount of supply from vessels on the PVR
                            Directly engage our suppliers and boat owners and encourage them to partner
                            with us by joining the PVR
                            Implement an internal program to review and monitor our progress, and nd
                            innovative ways to increase our sourcing from vessels listed on the PVR

    In 2019, StarKist Co. purchased 100% of our purse seine tuna supply from ISSF’s PVR listed
    vessels. For this reporting period, 6.5% of our longline purchases were from vessels on the
    PVR. StarKist is committed to increasing purchases from longline vessels registered on the PVR.

    As an ISSF participating company and supporter of the ISSF Conservation Measures, we are
    proud to publish the percentage of our purchases related to Marine Stewardship Council (MSC)
    certi ed sheries, Comprehensive Fishery Improvement Projects (FIPs), and ISSF participating
    companies:

    1. Purchases from Fishery Source categories:

            MSC Certi ed Fisheries Eligible to use the MSC Label – 3.9%
            Comprehensive FIPs Rated A, B, or C – 4.3%
            Comprehensive FIPs Rated D or E – 0%
            None of the above – 91.8%

           *26.1% of "None of the Above" sourced from a Prospective FIP
    2. Purchases from Supplier Source categories:

            ISSF Participating Companies – 24.6%
            Data Check Companies – 0%
            Direct from Vessels – 60.2%
            None of the above – 15.1%



    At StarKist, we endeavor to continue our role as a leader in the sustainable use of the world’s
    tuna stocks by decreasing our purchases of sh which classify as “none of the above”.
    **Reported data above applicable to October 1, 2018 through September 30, 2019.




https://starkist.com/about-starkist/corporate-responsibility/natural-resources-policies                   4/7
6/28/2020              Case 3:19-cv-02561-WHO Document     107-3
                                               Natural Resources      Filed
                                                                 & Policies     09/11/20 Page 6 of 8
                                                                            | StarKist


    THE CALIFORNIA TRANSPARENCY IN SUPPLY CHAINS
    ACT OF 2010
    The California Transparency in Supply Chains Act (the “TSCA”) requires certain companies in
    California to disclose publicly their e orts to eradicate slavery and human tra cking from their
    direct supply chain for goods o ered for sale. Below is a brief description of StarKist’s e orts in
    respect of the TSCA’s requirements:

    Veri cation: StarKist has engaged a third-party auditing rm to conduct audits of some of our
    major product suppliers in an e ort to address the potential risks for human tra cking and/or
    slavery in our supply chain.

    Supplier Audits: StarKist has engaged a third-party auditing rm to conduct announced audits
    of some of our major suppliers in an e ort to evaluate their compliance with applicable anti-
    slavery and human tra cking laws. The objectives of such third-party audits include, but are
    not limited to the following: (1) verifying supplier conformance to applicable law; (2) assessing
    a supplier’s hiring practices and management policies; and (3) identi cation of good practices
    and opportunities for improvement.

    Certi cation: StarKist asks its major suppliers to execute and deliver StarKist’s Letter of
    Certi cation wherein a supplier represents that it complies with the laws regarding slavery and
    human tra cking of the country or countries in which the supplier does business.

    Internal Accountability: StarKist has begun the process of developing internal accountability
    standards and procedures for determining whether employees and contractors are meeting
    our company standards regarding slavery and tra cking.

    Training: All StarKist salaried employees are required, annually, to participate in an online
    Human Tra cking Awareness Training program. The awareness training was developed by the
    U.S. Department of Homeland Security.




https://starkist.com/about-starkist/corporate-responsibility/natural-resources-policies                   5/7
6/28/2020              Case 3:19-cv-02561-WHO Document     107-3
                                               Natural Resources      Filed
                                                                 & Policies     09/11/20 Page 7 of 8
                                                                            | StarKist




                                                                   Corporate Giving




                                                                      Seafood Facts


    About
    Careers
    Foodservice
    Contact Us
    Press
    FAQs
    Terms of Use
https://starkist.com/about-starkist/corporate-responsibility/natural-resources-policies                6/7
6/28/2020              Case 3:19-cv-02561-WHO Document     107-3
                                               Natural Resources      Filed
                                                                 & Policies     09/11/20 Page 8 of 8
                                                                            | StarKist

    Privacy Policy
    CA Supply Chain's Act
    Do Not Sell My Personal Information
    Privacy notice for California Residents

    Dive in with StarKist


    ©2020 StarKist Co. All Rights Reserved.




https://starkist.com/about-starkist/corporate-responsibility/natural-resources-policies                7/7
